 

Exhibit 10.33

 

THIS NOTE AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE
WITH RULE 144 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR
THE HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY TO THE COMPANY STATING
THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

CONVERTIBLE PROMISSORY NOTE

 

  Note No. PM-31 $50,000 Date of Issuance: September 26, 2018

 

1.          FOR VALUE RECEIVED, AudioEye, Inc., a Delaware corporation (the
“Company”), promises to pay to Equity Trust Custodian, FBO Alexandre Zyngier IRA
(the “Holder”), or its registered assigns, the principal sum of $50,000, or such
lesser amount as shall then equal the outstanding principal amount hereof,
together with accrued and unpaid interest thereon, each due and payable on the
date and in the manner set forth below.

 

This Convertible Promissory Note (this “Note”) is issued pursuant to the Note
and Warrant Purchase Agreement, dated as of October 9, 2015, executed by the
Company, the Holder, and the other parties thereto (as the same may from time to
time be amended, modified, extended, renewed or restated, the “Purchase
Agreement”). In the event of any conflict between the provisions of this Note
and the provisions of the Purchase Agreement, the provisions of the Purchase
Agreement shall govern. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Purchase Agreement.

 

2.          Repayment.

 

(i)          On Maturity Date. If not converted pursuant to Section 6 herein,
all principal, interest and other charges and amounts to be paid hereunder shall
be due and payable, in full in one lump sum, on the earliest of (a) October 9,
2018 (the “Maturity Date”) or (b) the date such amounts become due and payable
after the occurrence of an Event of Default in accordance with Section 11
herein. In the event of any conversion pursuant to Section 6 herein, all
interest shall be so converted and shall not be payable in cash.

 

(ii)         Upon Consummation of Change of Control. If a Change of Control
occurs prior to the earlier of the consummation of an Equity Financing (as
defined below) and the Maturity Date, then this Note shall be repaid upon the
consummation of the Change of Control in an amount equal to the product of (A)
1.4 and (B) the outstanding principal amount and all accrued and unpaid interest
on this Note. “Change of Control” shall mean either (i) the acquisition of the
Company by one or more persons or entities by means of any transaction or series
of transactions to which the Company is party (including any stock acquisition,
reorganization, merger or consolidation, and including any sale or issuance of
stock for capital raising purposes) other than a transaction or series of
transactions in which the holders of the voting securities of the Company
outstanding immediately prior to such transaction continue to retain, as a
result of shares of capital stock in the Company held by such holders prior to
such transaction, at least a majority of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such transaction or series of transactions; or (ii) a sale of
all or substantially all of the assets of the Company.

 

 

 

 

3.          Interest. Until this Note is converted pursuant to Section 6 herein,
payable-in-kind interest (the “PIK Interest”) shall accrue at a rate of ten
percent (10%) per annum on the outstanding principal balance of this Note
commencing on the date hereof, and shall continue accruing until repayment or
conversion of all amounts due hereunder. PIK Interest shall be due and payable
on the Maturity Date and shall be calculated on the basis of a 365-day year for
the actual number of days elapsed.

 

4.          Prepayment. The Company may not prepay this Note prior to the
Maturity Date without the consent of the Holder.

 

5.          Payment Process. All payments to be made by the Company “(other than
Equity Securities or, upon irrevocable election prior to such conversion,
Special Warrants, as defined below, issued upon conversion of this Note in
accordance with Section 6) shall be made in cash in immediately available funds,
without set-off, recoupment or counterclaim and free and clear of and without
any deduction of any kind for any taxes, levies, fees, deductions, withholdings,
restrictions or conditions of any nature.

 

6.          Waivers. The Company hereby waives demand, notice, presentment,
protest and notice of dishonor.

 

7.          Conversion. If the Company issues or sells equity securities of the
Company (excluding convertible debt securities) (“Equity Securities”) in a
single transaction or series of related transactions for cash of at least
$1,000,000 (excluding the conversion of the Notes and excluding the shares of
common stock, $0.00001 par value per share, of the Company (“Common Stock”) to
be issued upon exercise of the Warrants dated as of the date hereof and issued
in connection with the Purchase Agreement (the “Warrants”)) on or before the
Maturity Date (the “Equity Financing”), all of the unpaid principal of this Note
plus accrued interest on this Note shall be automatically converted at the
closing of the Equity Financing into (a) a number of shares of the same class or
series of Equity Securities as are issued or sold by the Company in such Equity
Financing (or a class or series of Equity Securities identical in all respects
to and ranking pari passu with the class or series of Equity Securities issued
and sold in such Equity Financing) (such persons that have not elected to
receive Special Warrants, the “Default Equity Converting Holders”) or (b) if
irrevocably elected prior to the closing of the Equity Financing, a warrant, in
substantially the form attached hereto as Exhibit A (the “Special Warrant”), to
purchase, at an exercise price of $0.001 per share, a number of shares of the
same class or series of Equity Securities as are issued and sold by the Company
in such Equity Financing (or a class or series of Equity Securities identical in
all respects to and ranking pari passu with the class or series of Equity
Securities issued and sold in such Equity Financing) (such persons that elected
to receive Special Warrants, the “Warrant Converting Holders”), which number of
shares (in the case of Default Equity Converting Holders) or shares issuable
upon the exercise of the Special Warrant (in the case of Warrant Converting
Holders) shall be determined by dividing (i) the principal and accrued and
unpaid interest amount of the Note by (ii) 60% of the price per share at which
such Equity Securities are issued and sold in such Equity Financing (the
“Conversion Shares”); provided that, notwithstanding the foregoing, in the case
of Warrant Converting Holders, the exercise of the Special Warrant (and the
maximum number of Conversion Shares that the Holder may acquire) shall be
subject in all respects to the limitations on exercise set forth in the Special
Warrant, including Section 9 thereof. The following Equity Securities shall not
be deemed to be issued or sold as part of the Equity Financing: (i) Common Stock
or options to purchase Common Stock issued, sold or granted pursuant to the
Company’s equity incentive plans; or (ii) securities of the Company issued
pursuant to the exercise of any convertible or exercisable securities
outstanding as of the date of this Note (the securities set forth in clauses (i)
and (ii), collectively, the “Excluded Securities”). In the event the Company
does not complete an Equity Financing prior to the Maturity Date, the holders of
a majority in interest of the aggregate outstanding principal amount of the
Notes may elect to cause all Notes to convert into either shares of capital
stock of the Company or, in the case of persons who have irrevocably elected
warrants, warrants to purchase shares of capital stock of the Company on such
terms as are agreed to by such holders and the Company; provided, however, that
the restrictions on exercise of such warrants shall be no less than those set
forth in the Special Warrant, including Section 9 thereof.”

 

 - 2 - 

 

 

8.          Affirmative Covenants. Until all amounts outstanding under this Note
have been paid in full, or the Note has been converted, unless the Holders of a
majority in interest of the outstanding principal under the Notes consent
otherwise, the Company shall:

 

(a)          during normal business hours, permit the Holder to visit and
inspect the Company’s properties, to examine its books of account and records
and to discuss the Company’s affairs, finances and accounts with its officers,
all at such times as reasonably may be requested by the Holder;

 

(b)          as soon as possible and in any event within two (2) business days
after it becomes aware that a Default or an Event of Default has occurred,
notify the Holder in writing of the nature and extent of such Default or Event
of Default and the action, if any, it has taken or proposes to take with respect
to such Default or Event of Default; and

 

(c)          upon the request of the Holder, promptly execute and deliver such
further instruments and do or cause to be done such further acts as may be
necessary or advisable to carry out the intent and purposes of the Note.

 

9.          Negative Covenants. Until all amounts outstanding under this Note
have been paid in full, or the Note has been converted, without the consent of
the Holders of a majority in interest of the outstanding principal under the
Notes, the Company shall not:

 

(a)          incur any indebtedness in an amount equal to or greater than
$250,000;

 

(b)          (i) sell, transfer or otherwise dispose of any of the Company’s
properties, assets and rights to any person except in the ordinary course of
business, (ii) enter into any merger, combination, reorganization,
recapitalization or consolidation of the Company, or (iii) issue, sell or
transfer any Equity Securities to any person in a transaction or series of
transactions, in which the equity holders of the Company immediately prior to
such transaction or first of such series of transaction, no longer own a
majority of the Company’s or any successor entity’s issued and outstanding
Equity Securities immediately after such transaction or series of such
transactions.

 

(c)          make any loans, investments, capital expenditures or acquisitions
in an amount equal to or greater than $250,000; or

 

(d)          liquidate, wind-up or dissolve or instruct or grant resolutions to
any liquidator of the Company.

 

10.         Mechanics and Effect of Conversion.

 

(a)           Upon the conversion of this Note in accordance with Section 6
hereof, the Company shall be forever released from all its obligations and
liabilities under this Note. In connection with conversion of this Note into
Special Warrants pursuant to Section 6 by a Warrant Converting Holder, the
Company shall execute and deliver the Special Warrant to such Warrant Converting
Holder.

 

 - 3 - 

 

 

(b)           In the case of Default Equity Converting Holders, no fractional
Common Shares shall be issued upon the conversion of this Note in full. In lieu
of the Company issuing any fractional Common Shares to the Holder, Company shall
pay to the Holder the amount of outstanding principal or interest that is not so
converted.”

 

11.        Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” hereunder (and any event that with the
giving of notice or passage of time would constitute an Event of Default shall
be referred to as a “Default”):

 

(a)          the failure of the Company to make any payment of principal or
interest on this Note when due, whether at maturity, upon acceleration or
otherwise, or the failure of the Company to convert the principal and interest
on this Note to Equity Securities or the Special Warrant in accordance with
Section 6;

 

(b)          (i) the Company or a subsidiary of the Company (a “Subsidiary”)
makes a determination to discontinue (or does cease to conduct) business, makes
an assignment for the benefit of creditors or admits in writing its inability to
pay its debts generally as they become due; (ii) an order, judgment or decree is
entered adjudicating the Company or a Subsidiary as bankrupt or insolvent; (iii)
any order for relief with respect to the Company or a Subsidiary is entered
under the U.S. Bankruptcy Code or any other applicable bankruptcy or insolvency
law; (iv) the Company or a Subsidiary petitions or applies to any tribunal for
the appointment of a custodian, trustee, receiver or liquidator of the Company
or a Subsidiary or of any substantial part of the assets of the Company or a
Subsidiary commences any proceeding relating to it under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or (v) any such petition or application in
(iv) above is filed, or any such proceeding is commenced, against the Company or
a Subsidiary and either (x) the Company or such Subsidiary by any act indicates
its approval thereof, consents thereto or acquiesces therein or (y) such
petition, application or proceeding is not dismissed within sixty (60) days;

 

(c)          unless waived by the Holders of a majority in interest of the
outstanding principal under the Notes, if the Company defaults in the due and
punctual observance or performance of any of its covenants or other obligations
contained in this Note, the Purchase Agreement or Warrants, and such failure
continues for more than sixty (60) days after delivery of written notice
thereof;

 

(d)          any representation or warranty of the Company made in the Purchase
Agreement or Warrants shall be incorrect when made in any material respect; or

 

(e)          any of the Company’s indebtedness for borrowed money is accelerated
as a result of a default or breach under any agreement for such borrowed money,
including but not limited to loan agreements, or material breach under any real
property lease agreements and capital equipment lease agreements, by which the
Company is bound or obligated, which breach is not cured by the Company within
sixty (60) days of delivery of written notice thereof.

 

If an Event of Default described in (b) above shall occur, the principal of and
accrued interest on the Note shall become immediately due and payable without
any declaration or other act on the part of the Holder. Immediately upon the
occurrence of any Event of Default described in (b) above, or upon failure to
pay this Note on the Maturity Date, the Holder, without any notice to the
Company, which notice is expressly waived by the Company, may proceed to
protect, enforce, exercise and pursue any and all rights and remedies available
to the Holder under this Note, or at law or in equity.

 

 - 4 - 

 

 

If any other Event of Default shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Holder may by notice to the Company declare
all or any portion of the outstanding principal amount of the Note to be due and
payable, whereupon the full unpaid amount of the Note which shall be so declared
due and payable shall be and become immediately due and payable without further
notice, demand or presentment.

 

If an Event of Default occurs, the Company shall pay to the Holder the
reasonable attorneys’ fees and disbursement and all other reasonable
out-of-pocket costs incurred by the Holder in order to collect amounts due and
owing under this Note or otherwise to enforce the Holder’s rights and remedies
hereunder.

 

12.        Successors and Assigns. Subject to the restrictions on transfer
described in Section 13 below, the rights and obligations of Company and the
Holder of this Note shall be binding upon and benefit the successors, assigns,
heirs, administrators and transferees of the parties.

 

13.        Modification; Waiver. Any term of this Note may be amended or waived
with the written consent of the Company and the Holders of a majority of the
outstanding principal under the Notes.

 

14.        Transfer of this Note.

 

(a)          This Note may not be transferred in violation of any restrictive
legend set forth hereon. Each new Note issued upon transfer of this Note shall
bear a legend as to the applicable restrictions on transferability in order to
ensure compliance with the Securities Act, unless such legend is removed in
accordance with Section 13(b). The Company may issue stop transfer instructions
to its transfer agent in connection with such restrictions. Prior to
presentation of this Note for registration of transfer, Company shall treat the
registered holder hereof as the owner and holder of this Note for the purpose of
receiving all payments of principal and interest hereon and for all other
purposes whatsoever, whether or not this Note shall be overdue and Company shall
not be affected by notice to the contrary. Notwithstanding anything to the
contrary, this Note may be transferred from the Holder to an affiliate of the
Holder, to a family member of the Holder, or to any trust, partnership, limited
liability company or custodianship established for estate-planning purposes for
the primary benefit of the Holder or his or her family members.

 

(b)          The restrictive legend set forth on the Note shall be removed and
the Company shall issue a Note without such legend or any other legend to the
Holder if (i) such Note or the Conversion Shares are sold pursuant to an
effective registration statement under the Securities Act (provided that the
Holder agrees to only sell such Note or Conversion Shares during such time that
the registration statement is effective and not withdrawn or suspended, and only
as permitted by the registration statement), (i) such Note or Conversion Shares
are sold or transferred pursuant to, and in accordance with all requirements of,
Rule 144 (including, if applicable, the volume, manner-of-sale and notice filing
provisions of Rule 144), or (iii) such Note or Conversion Shares are eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions. The Company
shall bear all costs incurred by it or a Holder relating to the removal of the
legend in accordance with this Section 13(b), provided that the Company shall
not be liable for any transfer taxes relating to the issuance of a new Note in
the name of any person other than the relevant Holder and its affiliates.

 

For the purposes of this Section 13, the term “transfer” shall include any sale,
pledge, gift, assignment, or other disposition of this Note or securities into
which such Note may be converted.

 

 - 5 - 

 

 

15.        Assignment by the Company. Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Company, without the prior written
consent of the Holders of a majority in interest of the outstanding principal
under the Notes.

 

16.        Treatment of Note. To the extent permitted by generally accepted
accounting principles, Company will treat, account and report the Note as debt
and not equity for accounting purposes and with respect to any returns filed
with federal, state or local tax authorities.

 

17.        Notices, etc. All notices, requests, consents, and other
communications under this Note shall be in writing and shall be deemed delivered
(i) two business days after being sent by registered or certified mail, return
receipt requested, postage prepaid or (ii) one business day after being sent via
a reputable nationwide overnight courier service guaranteeing next business day
delivery, in each case to the intended recipient as set forth below:

 

(i)          if to the Holder its address set forth in the Purchase Agreement;
and

 

(ii)         if to the Company at:

 

AudioEye, Inc.

5210 E Williams Cir, Tucson, AZ 85711

Attention: President

 

With a copy which shall not constitute notice to:

 

DLA Piper LLP (US)

401 Congress Avenue, Suite 2500

Austin, Texas 78701

Attention: Paul Hurdlow

facsimile (512) 457-7001

 

18.        Expenses. In the event of any default hereunder, the Company shall
pay all reasonable attorneys’ fees and court costs incurred by Holder in
enforcing and collecting this Note.

 

19.        Governing Law. This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to the conflicts of law
provisions of the State of Delaware or of any other state. In connection with
any dispute which may arise hereunder, the parties hereby irrevocably submit to
the exclusive jurisdiction of any court located in Delaware and each party
waives any objection to the laying of venue therein.

 

20.        Savings. No part of this Note or any agreement entered into in
connection herewith, nor any charge or receipt by Holder, is supposed to permit
Holder to impose interest or other amounts in excess of lawful amounts, and
shall be automatically constrained by this provision. If an excess occurs,
Holder will apply it as a credit or otherwise refund it and the rate or amount
involved will automatically be reduced to the maximum lawful rate or amount. To
the extent permitted by law, for purposes of determining Holder’s compliance
with law, Holder may calculate charges by amortizing, prorating, allocating and
spreading.

 

 - 6 - 

 

 

21.        Powers and Remedies Cumulative; Delay or Omission Not Waiver of Event
of Default. No right or remedy herein conferred upon or reserved to the Holder
is intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy. No delay or omission of the
Holder to exercise any right or power accruing upon any Event of Default
occurring and continuing as aforesaid shall impair any such right or power or
shall be construed to be a waiver of any Event of Default or an acquiescence
therein; and every power and remedy given by this Note or by law may be
exercised from time to time, and as often as shall be deemed expedient, by the
Holder.

 

22.        Miscellaneous. The parties hereto hereby waive presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of or any default under this
Note, except as specifically provided herein, and assent to extensions of the
time of payment, or forbearance or other indulgence without notice. The Section
headings herein are for convenience only and shall not affect the construction
hereof. Any provision of this Note which is illegal, invalid, prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such illegality, invalidity, prohibition or unenforceability
without invalidating or impairing the remaining provisions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction. This
Note shall bind the Company and its successors and permitted assigns. The rights
under and benefits of this Note shall inure to the Holder and its successors and
assigns.

 

 - 7 - 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.

 

  COMPANY:       AUDIOEYE, INC.       By: /s/ Todd A. Bankofier   Name: Todd A
Bankofier   Title: Chief Executive Officer

  

AudioEye, Inc.

Convertible Promissory Note

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.

 

  HOLDER:       If Entity:       Entity Name: Equity Trust Custodian, FBO
Alexandre Zyngier IRA         By: /s/ Alexandre Zyngier         Name: Alexandre
Zyngier         Title:           If Individual:         Name:          
Signature:  

 



AudioEye, Inc.

Convertible Promissory Note

 

 

Exhibit 10.33

 

ANNEX I

 

EXHIBIT A

FORM OF SPECIAL WARRANT

 

THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE
WITH RULE 144 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR
THE HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY TO THE COMPANY STATING
THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

Warrant No. [  ]

AUDIOEYE, INC.

WARRANT

 

This Warrant (this “Warrant”) is issued as of [__________], by AudioEye, Inc., a
Delaware corporation (the “Company”), to [__________] (the “Holder”) pursuant to
Section 6 of that certain Secured Convertible Promissory Note No. [____], dated
as of October [__], 2015, as amended by that certain First Amendment to Secured
Convertible Promissory Note, dated as of April [●], 2016 (as so amended, the
“Note”), issued by the Company to the Holder. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Note.

 

1.          Number of Warrant Shares; Exercise Price. Subject to the terms and
conditions set forth herein, the Holder is entitled, upon surrender of this
Warrant at the principal office of the Company, to purchase from the Company
[______] shares of [__________________]1 $__________ par value per share (such
class or series of stock, the “Applicable Class”) of the Company (as adjusted
from time to time, “Warrant Shares”) at a price of $0.001 per Warrant Share (as
adjusted for splits and the like, the “Exercise Price”).

 

2.          Exercise Period. This Warrant is exercisable as to the Warrant
Shares covered hereby during the period commencing on the date hereof and
continuing until 5:00 p.m. Arizona Time on [__________] (the “Expiration Date”).

 

3.          Method of Exercise. Subject to Sections 1, 2, 9 and 10 and the other
terms and conditions of this Warrant, the Holder may exercise, in whole or in
part, the purchase rights evidenced by this Warrant. Such exercise shall be
effected by the surrender of this Warrant, together with a duly executed copy of
the form of exercise notice attached hereto as Annex I (the “Exercise Notice”),
to the secretary of the Company at its principal office, accompanied by either
(x) the payment to the Company by cash, check or wire transfer of an amount
equal to the product of (i) the Exercise Price multiplied by (ii) the number of
Warrant Shares being purchased (such product, the “Purchase Price”) or (y) the
payment of the Purchase Price through a “cashless exercise” in accordance with
Section 4. The date on which the Exercise Notice is delivered to the secretary
of the Company is an “Exercise Date.” Each aggregate exercise amount paid shall
be rounded up to the nearest $0.01.

 



 



1 NTD: Number and type of securities to be determined in accordance with the
terms of Section 6 of the Note.

 

 

 

 

4.           Cashless Exercise. In the event the Holder elects to satisfy its
obligation to pay the Purchase Price through a “cashless” exercise, the Company
shall issue to the Holder the number of Warrant Shares determined as follows:

 

X= Y [(A-B)/A]

 

where:

 

“X” equals the number of Warrant Shares to be issued to the Holder;

 

“Y” equals the total number of Warrant Shares with respect to which this Warrant
is being exercised;

 

“A” equals the arithmetic average of the Closing Sale Prices of the shares of
the Applicable Class for the five (5) consecutive Trading Days ending on the
date immediately preceding the Exercise Date (the “Fair Market Value”); and

 

“B” equals the Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.

 

For purposes of this Warrant, “Closing Sale Price” means, for any security as of
any date, the last trade price for such security on the Principal Trading Market
for such security, as reported by Bloomberg Financial Markets, or, if such
Principal Trading Market begins to operate on an extended hours basis and does
not designate the last trade price, then the last trade price of such security
prior to 4:00 P.M., New York City time, as reported by Bloomberg Financial
Markets, or if the foregoing do not apply, the last trade price of such security
in the over-the-counter market on the electronic bulletin board for such
security as reported by Bloomberg Financial Markets, or, if no last trade price
is reported for such security by Bloomberg Financial Markets, the average of the
bid prices, or the ask prices, respectively, of any market makers for such
security as reported in the “pink sheets” by OTC Markets. “Trading Day” means a
day on which exchanges in the United States are open for the buying and selling
of securities. “Principal Trading Market” means the OTC Bulletin Board, the OTC
Markets, NASDAQ or a national securities exchange. If the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Sale Price of such security on such date shall be the fair
market value as determined in good faith by the Board of Directors of the
Company. The Board of Directors’ determination shall be binding upon all parties
absent demonstrable error. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

 

5.           Rule 144. For purposes of Rule 144 promulgated under the Securities
Act of 1933, as amended (the “Act”), it is intended, understood and acknowledged
that the Warrant Shares issued in a “cashless exercise” transaction shall be
deemed to have been acquired by the Holder, and the holding period for the
Warrant Shares shall be deemed to have commenced, on the Original Issue Date of
this Warrant (provided that the Commission continues to take the position that
such treatment is proper at the time of such exercise).

 

6.           Certificates for Warrant Shares. If the shares of the Company are
certificated, upon the exercise of the purchase rights evidenced by this
Warrant, one or more certificates for the number of Warrant Shares so purchased
shall be issued and delivered to the Holder as soon as practicable thereafter,
with a legend substantially similar to the legend set forth below (in addition
to any legend required under applicable state securities laws):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
UNITED STATES FEDERAL OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE,
SOLD, OR OTHERWISE TRANSFERRED OR ASSIGNED FOR VALUE, DIRECTLY OR INDIRECTLY,
NOR MAY THE SECURITIES BE TRANSFERRED ON THE BOOKS OF THE COMPANY, WITHOUT
REGISTRATION OF SUCH SECURITIES UNDER ALL APPLICABLE UNITED STATES FEDERAL OR
STATE SECURITIES LAWS OR COMPLIANCE WITH AN APPLICABLE EXEMPTION THEREFROM, SUCH
COMPLIANCE, AT THE OPTION OF THE COMPANY, TO BE EVIDENCED BY AN OPINION OF
SHAREHOLDER’S COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT NO VIOLATION OF
SUCH REGISTRATION PROVISIONS WOULD RESULT FROM ANY PROPOSED TRANSFER OR
ASSIGNMENT.”

 

 2 

 

 

Upon any partial exercise of this Warrant, the Company shall forthwith issue and
deliver to the Holder a new warrant or warrants of like tenor as this Warrant
for the remaining portion of the Warrant Shares for which this Warrant may still
be exercised.

 

The legend set forth in this Section 6 shall be removed and the Company shall
issue a certificate (or issue in an uncertificated form) without such legend or
any other legend to the Holder if (a) such Warrants or Warrant Shares are sold
pursuant to an effective registration statement under the Act (provided that the
Holder agrees to only sell such Warrant or Warrant Shares during such time that
the registration statement is effective and not withdrawn or suspended, and only
as permitted by the registration statement), (b) such Warrants or Warrant Shares
are sold or transferred pursuant to, and in accordance with all requirements of,
Rule 144 (including, if applicable, the volume, manner-of-sale and notice filing
provisions of Rule 144), or (c) such Warrants or Warrant Shares are eligible for
sale under Rule 144, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such
securities and without volume or manner-of-sale restrictions. The Company shall
bear all costs incurred by it or a Holder relating to the removal of the legend
in accordance with this Section 6, provided that the Company shall not be liable
for any transfer taxes relating to the issuance of a new certificate or
statement in the name of any person other than the relevant Holder and its
affiliates.

 

7.            Issuance of Warrant Shares. The Company covenants that the Warrant
Shares, when issued pursuant to the exercise of this Warrant, will be duly and
validly issued, fully-paid and nonassessable and free from all taxes, liens, and
charges with respect to the issuance thereof (except for any applicable transfer
taxes, which shall be paid by the Holder).

 

8.            Reservation of Warrant Shares. From the date hereof until the
Expiration Date, the Company shall at all times reserve and keep available out
of its authorized but unissued shares of the Applicable Class equal to the
Warrant Shares, solely for the purpose of issuance upon the exercise of this
Warrant, the maximum number of Warrant Shares issuable upon the exercise of this
Warrant, and the par value per Warrant Share shall at all times be less than or
equal to the applicable Exercise Price. The Company shall not increase the par
value of any Warrant Shares receivable upon the exercise of this Warrant above
the Exercise Price then in effect, and shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock of the Company upon the
exercise of this Warrant.

 

 3 

 

 

9.            Limitation on Exercise. The Company shall not effect the exercise
of this Warrant, and the Holder shall not have the right to exercise this
Warrant, to the extent that after giving effect to such exercise, the Holder
(together with the Holder’s affiliates and any other member of a “group”) would
beneficially own in excess of 9.99% (the “Maximum Percentage”) of the shares of
common stock, par value $0.00001 per share (the “Common Stock”) of the Company
outstanding immediately after giving effect to such exercise (including such
shares of Common Stock as may be obtained through the conversion of the Warrant
Shares, if applicable). For purposes of the foregoing sentence, the aggregate
number of shares of Common Stock beneficially owned by the Holder, its
affiliates and any member of a group shall include the number of shares of
Common Stock (including such shares of Common Stock as may be obtained through
the conversion of the Warrant Shares, if applicable) issuable upon exercise of
this Warrant with respect to which the determination of such sentence is being
made, but shall exclude shares of Common Stock which would be issuable upon (i)
exercise of the remaining, unexercised portion of this Warrant beneficially
owned by the Holder and its affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by the Holder and its affiliates (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein. For purposes of this paragraph, beneficial ownership and
whether the Holder is a member of a group shall be calculated and determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules promulgated thereunder. For purposes of this
Warrant, in determining the number of outstanding shares of Common Stock, the
Holder may rely on the number of outstanding shares of Common Stock as reflected
in (1) the Company’s most recent Form 10-K, Form 10-Q, Current Report on Form
8-K or other public filing with the Securities and Exchange Commission, as the
case may be, (2) a more recent public announcement by the Company or (3) any
other notice by the Company or the transfer agent for the Company setting forth
the number of shares of Common Stock outstanding. For any reason at any time,
upon the written or oral request of the Holder, the Company shall, within two
(2) Business Days, confirm to the Holder the number of shares of Common Stock
then outstanding. In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder, its affiliates
or any member of a group since the date as of which such number of outstanding
shares of Common Stock was reported. The Holder shall disclose to the Company
the number of shares of Common Stock that it, its affiliates or any member of a
group owns and has the right to acquire through the exercise of derivative
securities and any limitations on exercise or conversion analogous to the
limitation contained herein contemporaneously or immediately prior to exercising
this Warrant. For clarification, if the Holder (together with the Holder’s
affiliates and any other member of a group) beneficially owns more than 9.99% of
Common Stock before the exercise of this Warrant, the Holder will not be able to
exercise this Warrant, subject to the limitations contained herein until the
Holder’s beneficial ownership (together with the Holder’s affiliates and any
other member of a group) is less than such limitation. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section to correct this paragraph (or
any portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.

 

10.         Irrevocable Proxy for Certain Voting Applicable Class. If the
Applicable Class are themselves voting securities or convey voting rights on an
as-converted basis prior to such conversion, the Holder agrees to grant to the
Company and the persons named as proxies by the Company or its management upon
exercise of this Warrant an irrevocable proxy (the “Irrevocable Proxy”) related
to such number of Warrant Shares as is necessary to reduce the aggregate voting
power of all securities voting together with the Common Stock owned by the
Holder or its affiliates and group members, so that the Holder’s aggregate
voting power does not exceed 9.9% (such Warrant Shares, the “Voting Applicable
Shares”), provided, however, that the Irrevocable Proxy will not apply with
respect to any vote relating to the amendment of the terms of the Applicable
Class. Warrants and other securities that are subject to a limitation on
conversion analogous to the limitation set forth in Section 9 will not be deemed
to be outstanding for the purposes of this Section until exercised. The number
of Voting Applicable Shares subject to the Irrevocable Proxy will automatically
increase upon the acquisition, including through exercise or conversion of
derivative securities, of securities conveying voting power and decrease upon
the disposition of securities. The Holder will, following the exercise of this
Warrant for Voting Applicable Shares, notify the Company of acquisitions of
securities carrying voting rights by it, its affiliates or group members unless
notice is otherwise provided and, to the extent the Holder wishes to have the
Irrevocable Proxy reduced, of any dispositions. The Company or its proxies will
vote the Voting Applicable Shares subject to the Irrevocable Proxy in proportion
to the votes collected from owners of securities conveying voting power other
than the Holder in proportion to such votes and the relevant voting power of the
securities held. The Irrevocable Proxy will be deemed to be coupled with an
interest.

 

 4 

 

 

11.         Adjustment of Exercise Price and Number of Warrant Shares. The
number of and kind of Warrant Shares purchasable upon exercise of this Warrant
and the Exercise Price shall be subject to adjustment from time to time as
follows:

 

(a)          Subdivisions, Combinations and Other Issuances. If the Company
shall at any time or from time to time prior to the Expiration Date subdivide
the Applicable Class, by forward stock split or otherwise, or combine such
shares, or issue additional shares as a dividend with respect to any such
shares, the number of Warrant Shares issuable on the exercise of this Warrant
shall forthwith be proportionately increased in the case of a subdivision or
stock dividend, or proportionately decreased in the case of a combination.
Appropriate adjustments shall also be made to the Exercise Price payable per
Warrant Share, but the Purchase Price payable for the total number of Warrant
Shares purchasable under this Warrant (as adjusted) shall remain the same. The
aggregate Exercise Price shall be reduced by the aggregate amount of cash
dividends paid to holders of equity securities in the Company prior to the date
of the Holder’s exercise of the Warrant. Any adjustment under this Section 11(a)
shall become effective as of the record date of such subdivision, combination,
dividend, or other distribution, or in the event that no record date is fixed,
upon the making of such subdivision, combination or dividend.

 

(b)          Merger, Consolidation, Reclassification, Reorganization, Etc. In
case of any change in the Applicable Class prior to the Expiration Date (other
than as a result of a subdivision, combination, or stock dividend provided for
in Section 11(a) above), whether through merger, consolidation,
reclassification, reorganization, partial or complete liquidation, purchase of
substantially all the assets of the Company, or other change in the capital
structure of the Company (any of the foregoing, a “Sale Event”), then, as a
condition of such Sale Event, lawful and adequate provision will be made so that
the Holder will have the right thereafter to receive upon the exercise of the
Warrant the kind and amount of shares of stock or other securities or property
to which it would have been entitled if, immediately prior to such Sale Event,
he had held the number of Warrant Shares obtainable upon the exercise of the
Warrant. In any such case, appropriate adjustment will be made in the
application of the provisions set forth herein with respect to the rights and
interest thereafter of the Holder, to the end that the provisions set forth
herein will thereafter be applicable, as nearly as reasonably may be, in
relation to any shares of stock or other property thereafter deliverable upon
the exercise of the Warrant. If the Company, at any time while this Warrant is
outstanding, distributes to holders of the Applicable Class (i) evidences of its
indebtedness, (ii) any security (other than a distribution of the Applicable
Class covered by the preceding paragraph), (iii) rights or warrants to subscribe
for or purchase any security, or (iv) any other asset (in each case,
“Distributed Property”), then in each such case the Holder shall be entitled
upon exercise of this Warrant for the purchase of any or all of the Warrant
Shares, to receive the amount of Distributed Property which would have been
payable to the Holder had such Holder been the holder of such Warrant Shares on
the record date for the determination of stockholders entitled to such
Distributed Property. The Company will at all times set aside in escrow and keep
available for distribution to such holder upon exercise of this Warrant a
portion of the Distributed Property to satisfy the distribution to which such
Holder is entitled pursuant to the preceding sentence. The Company will not
permit any change in its capital structure to occur unless the issuer of the
shares of stock or other securities to be received by the Holder, if not the
Company, agrees to be bound by and comply with the provisions of this Warrant.

 

(c)          Rights Included in Certificate of Designation, Etc. The Warrant
Shares issuable upon exercise of this Warrant shall be subject to the rights,
privileges, powers and other designations, if any, of the Applicable Class, as
set forth in the certificate of incorporation of the Company or in any
certificate of designation thereto, including any applicable anti-dilution
protections, as if such Warrant Shares had been issued to the Holder on the date
of issuance of this Warrant.

 

 5 

 

 

(d)          Notice of Adjustment. When any adjustment is required to be made in
the number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the Holder of such event, the
amount of the adjustment, the method by which such adjustment was calculated,
and the number of Warrant Shares or other securities or property thereafter
purchasable and/or the Exercise Price after giving effect to such adjustment
upon exercise of this Warrant.

 

(e)          Notice of Sale Event or Distributed Property. The Company shall
promptly notify the Holder (i) of any Sale Event and the kind and amount of
shares of stock or other securities or property to which the Holder will be
entitled in accordance with Section 11(b), and (ii) in the event there is any
distribution of Distributed Property, the portion of the Distributed Property to
which the Holder is entitled in accordance with Section 11(b).

 

12.          Further Limitations on Disposition. The Holder agrees not to
dispose of all or any portion of the Warrant Shares or the Warrant (a) unless
and until there is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement, or (b) unless the proposed disposition is
pursuant to a transaction exempt from the registration requirements of the Act;
provided, however, that the Holder may dispose or otherwise transfer the Warrant
to an affiliate of the Holder, to a family member of the Holder, or to any
trust, partnership, limited liability company or custodianship established for
estate-planning purposes for the primary benefit of the Holder or his or her
family members, in each case without the requirements set forth in this Section
12.

 

13.          No Fractional Warrant Shares. Notwithstanding any provisions to the
contrary in this Warrant, the Company shall not be required to issue any Warrant
Shares representing fractional Warrant Shares, but may instead make a payment in
cash based on the Exercise Price.

 

14.          No Rights as Stockholders. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder of the Company,
including, without limitation, the right to vote, to receive dividends or other
distributions or to exercise any pre-emptive rights, and the Holder shall not be
entitled to receive any notice of any proceedings of the Company, except as
provided herein or as otherwise agreed. Upon exercise of this Warrant, the
Holder shall become a stockholder of the Company in accordance with the
Company’s certificate of incorporation, to the extent such Holder is not already
a stockholder of the Company.

 

15.          Loss, Etc. of Warrant. Upon receipt of evidence satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant, and of
indemnity reasonably satisfactory to the Company if lost, stolen or destroyed,
and upon surrender and cancellation of this Warrant if mutilated, and upon
reimbursement of the Company’s reasonable incidental expenses, the Company shall
execute and deliver to the Holder a new Warrant of like date, tenor and
denomination.

 

16.          Miscellaneous.

 

(a)         Further Acts. Each of the parties hereto agrees to perform any
further acts and execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this Warrant.

 

(b)         Notices. Unless otherwise provided, all notices and other
communications required or permitted under this Warrant shall be in writing and
shall be mailed by United States first-class mail, postage prepaid, sent by
facsimile or delivered personally by hand or by a nationally recognized courier
addressed to the party to be notified at the address or facsimile number
indicated for such person in that certain Note and Warrant Purchase Agreement,
dated as of October [●], 2015, by and among the Company, the Holder and the
other parties thereto, or at such other address or facsimile number as such
party may designate by ten (10) days’ advance written notice to the other
parties hereto. All such notices and other written communications shall be
effective on the date of mailing, confirmed facsimile transfer or delivery.

 

 6 

 

 

(c)         Amendment and Modification; Waiver. Except as otherwise provided
herein, this Warrant may only be amended, modified or supplemented by an
agreement in writing signed by the Company and the Holders of outstanding
Warrants exercisable for at least a majority of the Warrant Shares. No waiver by
the Company or the Holders of outstanding Warrants exercisable for at least a
majority of the Warrant Shares, waiving on behalf of all Holders, or the Holder,
waiving on its own behalf, of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by such parties so waiving.
The Holder hereby acknowledges that any provision hereof may be amended,
modified, supplemented or waived on its behalf by the Holders of outstanding
Warrants exercisable for at least a majority of the Warrant Shares. No waiver by
any party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any rights, remedy,
power or privilege arising from this Warrant shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy; power or privilege.

 

(d)         Headings; References. The headings of sections contained in this
Warrant are included herein for reference purposes only, solely for the
convenience of the parties hereto, and shall not in any way be deemed to effect
the meaning, interpretation or applicability of this Warrant or any term,
condition or provision hereof.

 

(e)         Successors and Assigns. All of the covenants, stipulations,
promises, and agreements in this Warrant shall bind and inure to the benefit of
the parties’ respective successors and assigns, whether so expressed or not.

 

(f)         Governing Law. This Warrant any controversy arising out of or
relating to this Agreement shall be governed by and construed in accordance with
the internal laws of the State of Delaware, without reference to the conflicts
of law provisions.

 

(g)         Entire Agreement. The terms and provisions of this Warrant
supersedes all written and oral agreements and representations made by or on
behalf of the Company. This Warrant contains the entire agreement of the
parties.

 

(h)         Severability. If one or more provisions of this Warrant are held to
be unenforceable under applicable law, such provision shall be excluded from
this Warrant and the balance of the Warrant shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

(i)         Execution and Counterparts. This Warrant may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and such counterparts together shall constitute only one
instrument. Any one of such counterparts shall be sufficient for the purpose of
proving the existence and terms of this Warrant and no party shall be required
to produce an original or all of such counterparts in making such proof.

 

 7 

 

 

(j)         Jurisdiction. EACH OF THE PARTIES AGREE THAT NEITHER IT NOR ANY
ASSIGNEE OR SUCCESSOR SHALL (A) SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING,
COUNTERCLAIM OR ANY OTHER ACTION BASED UPON, OR ARISING OUT OF, THIS WARRANT OR
(B) SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE
BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE
SUBJECT TO NO EXCEPTIONS. NONE OF THE PARTIES HERETO HAS AGREED WITH OR
REPRESENTED TO ANY OTHER THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY
ENFORCED IN ALL INSTANCES. EACH OF THE PARTIES HEREBY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AS WELL AS TO THE JURISDICTION OF
ALL COURTS FROM WHICH AN APPEAL MAY BE TAKEN OR OTHER REVIEW SOUGHT FROM THE
AFORESAID COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR WITH RESPECT TO THIS WARRANT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AND EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT MAY HAVE AS
TO VENUE IN ANY OF SUCH COURTS.

 

(k)         Information Rights. While any securities of the Company remain
outstanding and are “restricted securities” within the meaning of Rule 144(a)(3)
under the Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the of the Exchange Act
and are not exempt from reporting under Rule 12g3-2(b) under the Exchange Act,
furnish to the Holder, upon request and at the Company’s expense, the
information required to be delivered pursuant to Rule 144A(d)(4) under the Act.

 

(l)          No Impairment. The Company shall not, by amendment of its
Certificate of Incorporation or through a reorganization, transfer of assets,
consolidation, merger, dissolution, issue, or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Warrant by the Company, but
shall at all times in good faith assist in carrying out of all the provisions of
this Warrant and in taking all such action as may be necessary or appropriate to
protect the Holder’s rights under this Warrant against impairment.

 

[Remainder of page intentionally left blank]

 

 8 

 

 

IN WITNESS WHEREOF, this Warrant is executed as of the date first written above.

 

  COMPANY:       AUDIOEYE, INC.       By:                                      
Name:                   Title:  

 

Signature Page to Warrant

 

 

IN WITNESS WHEREOF, this Warrant is executed as of the date first written above.

 



  HOLDER:      
[                                                                                ]



 

  By:          Name:     Title:  

 



 

Signature Page to Warrant

 

 

ANNEX I

NOTICE OF EXERCISE

 

TO:

 

1.          The undersigned Warrantholder (the “Holder”) elects to acquire the
Warrant Shares of AudioEye, Inc. (the “Company”), pursuant to the terms of that
certain Warrant, dated [__________] (the “Warrant”), issued by the Company to
the Holder. Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.

 

2.          The Holder elects to purchase ____ Warrant Shares as provided in
Section 3 and (check one):

 

¨tenders herewith a check in the amount of $_____ as payment of the Purchase
Price

 

¨intends that payment of the Purchase Price shall be made as a “cashless
exercise” under Section 4 of the Warrant

 

3.          The Holder surrenders the Warrant with this Notice of Exercise.

 

4.          The Holder represents that it is acquiring the aforesaid Warrant
Shares for investment and not with a view to, or for resale in connection with,
distribution and that the Holder has no present intention of distributing or
reselling the Warrant Shares unless in compliance with all applicable federal
and state securities laws.

 

5.          Pursuant to this Notice of Exercise, the Company shall deliver to
the Holder Warrant Shares determined in accordance with the terms of the
Warrant.

 

By:     Name:     Title:     Date:    

 

 

 